Mr. Justice Gary delivered the opinion of the Court. This case is here presented on a record containing, not an original certificate by the judge of the evidence below, nor a transcript of the whole record below, but a transcript of part, and the original report of the master. There is a stipulation by the attorneys “ that the original master’s report and testimony last filed herein, dated May —, 1894, may be incorporated in the record instead of a copy thereof.” In Trustees v. Welchley, 19 Ill. 64, the Supreme Court say, “ We can not tolerate such a practice ” as that of bringing the original papers of the files of the court below into a court of review. The statute has, since that decision, changed the practice only to the extent that parties “may, by agreement, have the original bill of exceptions or certificate of evidence, instead of a copy, incorporated in” the transcript. Treating, as we do, the master’s report as no part of the record, no cause appears for reversing the decree. (Paraphrased from Trustees v. Welchley, 19 Ill. 64.) The decree is affirmed.